Case 2:21-mc-00962-UA Document 1-2 Filed 05/24/21 Page 1 of 3 Page ID #:5




                     EXHIBIT A
                          Case 2:21-mc-00962-UA Document 1-2 Filed 05/24/21 Page 2 of 3 Page ID #:6
                                                                  EXHIBIT A

Website            Sample 1 Infringed Title Sample 1 Infringing URL               Sample 2 Infringed Title    Sample 2 Infringing URL
Uvod.tv            Outside the Wire         https://classic.uvod.tv/detail/1057   Godzilla vs Kong            https://classic.uvod.tv/detail/107276
                                            98
We-play.tv         Birds of Prey (and the   https://we-                           Soul                        https://we-play.tv/watching/movie/soul-
                   Fantabulous              play.tv/watching/movie/birds-of-                                  2020
                   Emancipation of One      prey-and-the-fantabulous-
                   Harley Quinn)            emancipation-of-one-harley-quinn-
                                            2020
Bilutvs.net        Outside the Wire         https://bilutvs.net/xem-              Tenet                       https://bilutvs.net/phim/17130-tenet-1503
                                            phim/17848.225942-vung-chien-
                                            su-hiem-nguy-tap-full-1503
Moviesrulz.net     Godzilla vs Kong         https://moviesrulz.net/godzilla-vs-   Mulan (Live Action)         https://moviesrulz.net/mulan-2020-
                                            kong-2021-english/full-movie-                                     english/full-movie-watch-online-free-3-
                                            watch-online-free-hd-3516.html                                    1485.html
Watchserieshd.tv   The Queen’s Gambit:      https://watchserieshd.tv/series/th
                   Season 1 Episode 7       e-queens-gambit-season-1-
                                            episode-7
Tamilblasters.me   Godzilla vs Kong         https://tamilblasters.me/index.php    Outside the Wire            https://tamilblasters.me/index.php?/forum
                                            ?/forums/topic/20531-godzilla-vs-                                 s/topic/18010-outside-the-wire-2021-
                                            kong-2021-720p-hdrip-hindi-eng-                                   1080p-hdrip-x264-tamil-fandub-eng-51-
                                            x264-aac-13gb/                                                    23gb-esub/
Isaidubb.co        Zack Snyder's Justice    http://isaidubb.co/tamil/zack-        Godzilla vs Kong            http://isaidubb.co/tamil/godzilla-vs-kong-
                   League                   snyders-justice-league-2021-                                      2021-english-tamil-dubbed-movie.html
                                            english-tamil-dubbed-movie.html
ev01.to            Soul                     https://ev01.to/movie/watch-soul-     Dora and the Lost City of   https://ev01.to/movie/watch-dora-and-the-
                                            online-66539                          Gold                        lost-city-of-gold-online-4366
goojara.to         Frozen II                https://goojara.to/mzEwVn             Wonder Woman 1984           https://goojara.to/mdnAPR
onionflix.me       Soul                     https://onionflix.me/movies/soul-     Tenet                       https://onionflix.me/movies/tenet-2020/
                                            2020/
onionplay.co       Soul                     https://onionplay.co/movies/soul-     Tenet                       https://onionplay.co/movies/tenet-2020/
                                            2020/
ecouchtuner.club   Godzilla vs Kong         http://ecouchtuner.club/godzilla-     Wonder Woman 1984           http://ecouchtuner.club/wonder-woman-
                                            vs-kong-2021/                                                     1984-2020/
iptorrents.com     Mulan (Live Action)      https://iptorrents.com/t/4037358      Mortal Kombat               https://iptorrents.com/t/4302382
                               Case 2:21-mc-00962-UA Document 1-2 Filed 05/24/21 Page 3 of 3 Page ID #:7

Website                    Sample 1 Infringed Title Sample 1 Infringing URL                Sample 2 Infringed Title   Sample 2 Infringing URL
teforo.com                 Mortal Kombat            http://teforo.com/vcx3ds1lk4opu7       Soul                       http://teforo.com/vcx3ds1lk4opu7cx8ds4/i
                                                    cx8ds4/index.php?b=3729731670                                     ndex.php?b=3627772515
kremok.com                 Mortal Kombat            http://kremok.com/xwccdsqm4oi8         Soul                       http://kremok.com/xwccdsqm4oi87y0v21bf
                                                    7y0v21bfd5g4sfd87sfd/b/kremok/8                                   d5g4sfd87sfd/b/kremok/7891965
                                                    113770
afzor.com                  Mortal Kombat            http://afzor.com/nd63mloqaz87c/i       Soul                       http://afzor.com/nd63mloqaz87c/index.ph
                                                    ndex.php?b=1905705144                                             p?b=1853609148
Verpeliculasultra.com      Wonder Woman 1984        https://verpeliculasultra.com/accio    Aladdin (Live Action US)   https://verpeliculasultra.com/estrenos/147
                                                    n/2885-wonder-woman-1984.html                                     1-aladdin.html
pelismart.com              Wonder Woman 1984        https://pelismart.com/pelicula-        Soul                       https://pelismart.com/pelicula-soul-online-
                                                    wonder-woman-1984-latino-                                         latino-n2/
                                                    online-n1/
repelisplus.vip            Wonder Woman 1984        https://www.repelisplus.vip/ver/m      Soul                       https://www.repelisplus.vip/ver/soul/
                                                    ujer-maravilla-1984/
pelisplushd.net            Joker                    https://pelisplushd.net/pelicula/jok   It: Chapter 2              https://pelisplushd.net/pelicula/it-capitulo-
                                                    er                                                                2

kerob.xyz                  Supernatural             http://kerob.xyz/relizy/serialy/21-    Grey's Anatomy             http://kerob.xyz/relizy/serialy/378-
                                                    sverhestestvennoe-supernatural-                                   anatomija-strasti-greys-anatomy-16-
                                                    15-sezon.html                                                     sezon.html
pobreflix.com              Wonder Woman 1984        https://pobreflix.com/filmes/assisti   Aladdin (Live Action US)   https://pobreflix.com/filmes/assistir-
                                                    r-mulher-maravilha-1984-online-                                   aladdin-2019-online-hd-dublado/
                                                    hd-dublado/

Vizer.tv                   Wonder Woman 1984        https://vizer.tv/filme/online/mulhe    Soul                       https://vizer.tv/filme/online/soul
                                                    r-maravilha-1984
Filmesonlinegratisbr.com   Wonder Woman 1984        https://www.filmesonlinegratisbr.c     Soul                       https://www.filmesonlinegratisbr.com/soul-
                                                    om/a-mulher-que-fugiu-legendado-                                  dublado-online-pa/
                                                    online/

Comandotorrents.org        Joker                    https://comandotorrents.org/corin      Soul                       https://comandotorrents.org/soul-uma-
                                                    ga-torrent-2019-dublado-                                          aventura-com-alma-2021/
                                                    legendado-bluray-download/
